Citation Nr: 0018903	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-07 039	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel




INTRODUCTION

The veteran had verified active service from February 1957 to 
March 1960.  However, his DD Form 214 reflects approximately 
one year and four months of prior active service.  The 
service medical records date from October 1955 and the RO has 
indicated in the statement of the case that it has reviewed 
service medical records dating from October 1955 to March 
1960.  Accordingly, for purposes of this appeal, the 
veteran's active service is considered to have extended from 
October 1955 to March 1950.  

This appeal arises from a June 1998 rating decision, in which 
the RO denied service connection for a right knee disorder.  


FINDING OF FACT

There is no competent evidence relating any current right 
knee disorder to service.  


CONCLUSION OF LAW

The claim of service connection for a right knee disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records include a medical 
history provided as part of his pre-enlistment examination in 
October 1955.  The veteran gave a history of a "trick" or 
locked knee, but did not specify which knee was involved.  On 
clinical evaluation, his lower extremities were normal.  The 
service medical records reveal no clinically documented 
complaints or findings of a right knee disorder.  On 
examination in November 1956, the veteran denied any history 
of knee trouble, and his lower extremities were normal on 
clinical evaluation.  The veteran's lower extremities were 
normal on clinical evaluation during his separation 
examination in March 1960.  

In February 1998, the veteran filed VA Form 21-526 
("Veteran's Application for Compensation or Pension").  He 
indicated, in effect, that he had a right knee disorder which 
began during service in 1959 -- 1960.  

On VA examination in May 1998, the veteran indicated that, 
while undergoing training in service in 1959, he ran into a 
ditch and twisted his right knee.  He had subsequent swelling 
and pain, but he was still able to walk.  His right knee was 
treated conservatively.  He injured his right knee again in 
1960, while playing basketball.  He was brought to the base 
medical clinic, his knee was treated conservatively, and he 
was assigned to light duty for several days.  The veteran 
indicated that his knee had seemed to be stable until 
recently.  Approximately one or two years earlier, he began 
to have severe right knee pain, and he was told that he might 
have a torn knee ligament.  His knee gives out on him with 
increasing frequency.  The veteran indicated that he had not 
had medical treatment for his right knee.  On clinical 
evaluation, the examining physician noted that the veteran 
was not using a brace, crutches, or a cane.  The examiner 
reported that the veteran did not indicate whether his right 
knee interfered with his employment or caused him to be 
absent from work.  There was no right knee swelling or 
tenderness, and the ballottement test was negative for 
abnormalities.  The veteran could flex his right knee to 120 
degrees, with some discomfort, but no complaints of actual 
pain.  He was able to perform the McMurrays test, and to 
stand and carry his weight.  He ambulated steadily.  The 
examining physician's diagnoses included mild degenerative 
joint disease of the right knee.  

On May 1998 VA x-ray study of the veteran's right knee, the 
examiner's impressions were of no evidence of fracture or 
dislocation of the right knee, minimal degenerative changes 
of the right knee, with slight narrowing of the medial 
compartment of the joint space, the possibility of internal 
derangement of the right knee, and a small spur at the 
anterior superior margin of the patella.  


Analysis

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  If he has not 
presented evidence of a well-grounded claim, his appeal must 
fail as to that claim, and there is no duty to assist him 
further in the development of his claim because such 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1991).  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999).  Degenerative arthritis of a 
knee may be presumed to have been incurred in service, if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, there is a medical diagnosis of a current right 
knee disability, and the first element of Caluza is met.  The 
veteran is competent to report that he sustained a right knee 
injury in service, thus satisfying the second requirement of 
Caluza.  What is missing here is medical evidence relating 
the veteran's current right knee disorder to service.  The 
veteran is not competent to provide a medical opinion 
relating the right knee disability to service.  Layno, supra.  
Absent medical evidence establishing a nexus between the 
veteran's right knee disorder and service, the claim of 
service connection is not well-grounded and must be denied.  


ORDER

Service connection for a right knee disorder is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

